Citation Nr: 0940982	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-29 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for ACL 
repair of the right knee with residual instability.  

2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1988 to March 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
RO in Louisville, Kentucky, which continued the 10 percent 
rating for ACL repair of the right knee with residual 
instability, and continued the 10 percent rating for 
arthritis of the right knee. 

In his September 2006 Form 9, the Veteran requested a hearing 
before the Board at his local Regional Office.  The Veteran 
cancelled this request in a June 2007 letter.  The Board will 
proceed with appellate review.  See 38 C.F.R. § 20.704(d) 
(2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to increased ratings for 
residuals of ACL repair of the right knee and arthritis of 
the right knee.  The Board finds that further development is 
warranted before these claims can be properly adjudicated.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to assist the veteran in the development 
of a claim for VA benefits.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  This duty 
includes assisting the Veteran in obtaining relevant public 
and private records identified by the Veteran.  See 38 C.F.R. 
§ 3.159(c)(2)(3) (2009).  Records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  It is the responsibility of VA to obtain 
these records.  See 38 C.F.R. § 3.159(c)(2)(3) (2009).

In his August 2004 notice of disagreement, the Veteran 
identified treatment at the VA medical center (VAMC) in 
Mountain Home, Tennessee.  There is no indication in the 
claims file that the RO attempted to obtain these records or 
notified the Veteran that these records were unavailable.  
Accordingly, the agency of original jurisdiction (AOJ) must 
make every effort to determine dates of treatment at this 
VAMC and obtain records pertaining to such treatment.  

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  
However, when a claimant affirmatively asserts that a 
further increase in disability has occurred subsequent to 
the prior examination and decision, a new examination may be 
warranted.  See id.; 38 C.F.R. § 3.327; Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).  

Here, the Board notes that the Veteran's right knee was last 
examined in July 2004, over five years ago.  In conjunction 
with this examination, the Veteran's claims file, which 
included prior examinations of the Veteran's knee, was not 
provided to the examiner for review.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (holding that a medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision).  Moreover, in his September 2006 VA Form 
9, the Veteran stated that his right knee arthritis was 
worsening, and that surgery had been recommended.  Based on 
these facts, the Board finds that a new examination is 
warranted to assess the current state of the Veteran's right 
knee disability.  See VAOPGCPREC 11-95; Green, 1 Vet. 
App. at 124; Snuffer, 10 Vet. App. at 403.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's VA treatment 
records from the VAMC in Mountain Home, 
Tennessee.  All efforts to obtain these 
records must be fully documented and 
associated with the claims file.  If the 
AOJ is unable to obtain these records, the 
Veteran must be notified of this fact and 
a copy of the notification associated with 
the claims file.  

2.  Contact the Veteran and ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
his right knee disability since he moved 
to the United States in 2004.  After 
securing the Veteran's consent as 
appropriate, the AOJ must make every 
effort to obtain these records.  If the 
AOJ is unsuccessful, the Veteran must be 
notified of this fact and a copy of the 
notification associated with the claims 
file.  

3.  Schedule the Veteran for an 
examination to determine the current 
nature and severity of the Veteran's right 
knee disability.  The entire claims file 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  The examiner must note in 
the examination report that the evidence 
in the claims file was been reviewed.

All indicated tests and studies, including 
X-rays, should be conducted; and all 
clinical findings should be reported in 
detail.  The clinical findings must 
include range of motion studies of the 
right knee and a discussion of whether 
there is any instability of the right 
knee.  The examiner should specify whether 
the instability is slight, moderate, or 
severe.  The examiner should also discuss 
any pain or weakness caused by the 
Veteran's right knee disability and the 
effect this disability has on the 
Veteran's ability to work and engage in 
other daily activities.  

4.  After the above development is 
completed, the AOJ should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
J. K. Barone
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


